Per Curiam :
Nearly all the errors assigned are to the findings of fact by the master. The twenty-fifth Rule of Court in regard to this class of assignments provides as follows :
“ Where the error assigned is to the finding of fact by an auditor or master, the printed argument shall contain a synopsis of all the evidence bearing upon such disputed question of fact, with a reference to the page or pages of the paper-book where such evidence may be found in extenso.”
The appellant’s paper-book is prepared in entire disregard of this rule. As we do not consider errors not properly assigned, no further reference need be made to the assignments referred to.
The remaining assignments are to the decree of the court below, and are without merit.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.